PER CURIAM.
We think the tug was rightly held in fault. Her navigators knew of the existence of the two sunken wrecks the Mac-donald and the Sheffield, and knew their location, in mid-channel. Plowever much the light may have faded by 10 minutes of 8 on the evening of May 19th, there was certainly enough left to disclose the presence of a buoy some little distance off. The tug was not in fault for starting when she did, nor is she chargeable because on that evening the wreck buoys were unlighted. Her navigators were entitled to assume that the lights would be there, until they found them extinguished. But the principal fault is that when it was found there was no light on the Macdonald, those in charge of the Eevy did not at once take steps to bring their tow further to the westward. They passed near enough to the Macdonald to see that her buoy was unlighted (if they failed to notice that circumstance their lookout was insufficient), and were thus warned that they might expect to find the Sheffield wreck-buoy also unlighted. It was about 825 feet below the Macdonald and before reaching it there was ample opportunity to haul over to the westward. It is stipulated that the distance from the Sheffield to the westerly line of the channel was about 175 to 190 feet, a space sufficient to have brought the'tow through in safety had the Eevy acted more promptly. She made no effort however to haul over to the westward until within 150 or 200 feet of the Sheffield wreck-buoy, and for that neglect must be held liable.
The commissioner was apparently very liberal in his allowances for items of damage, although he rejected and reduced some of the li-belant’s claims. But the testimony was conflicting, he had all the witnesses before him, and the district court, after examination of the exceptions, sustained his findings. We do not find sufficient in the record to require a reversal on this branch of the case.
The decree is affirmed, with interest and costs.